Citation Nr: 0430237	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an increased (compensable) initial rating for 
hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from August 1975 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The July 2002 rating decision increased the evaluation of the 
veteran's renal disorder from 20 percent to 30 percent, 
effective June 5, 2001, the date of his claim, which is the 
maximum schedular evaluation for that disorder.  In a letter 
dated in December 2002, the veteran withdrew further appeal 
of that issue.  Thus, it is no longer before the Board and 
will not be a part of this decision.


FINDINGS OF FACT

1.  The veteran's hypertension currently manifests with the 
requirement of continuous medication for control.

2.  The evidence of record does not currently show diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more; or, minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more, while he requires continuous medication for 
control, to have been more nearly approximated.

3.  Service medical records for the period immediately 
preceding service separation reveal diastolic readings of 
predominately 100 or more.  These were controlled briefly 
when he was given medication, then were elevated after he 
stopped using medication.  

CONCLUSION OF LAW

The requirements for an initial 10 percent rating, but no 
more, for hypertension have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic 
Code (DC) 7101. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2004).

In a letter dated in June 2001 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had requested the private 
records previously identified by the veteran and his service 
medical records (SMRs).  The veteran was instructed that if 
he had received any other treatment, the RO also would obtain 
those private treatment records, provided he completed, 
signed, and returned, the enclosed VA Forms 21-4142 to 
authorize VA to obtain them on his behalf.  The letter also 
informed the veteran that, if had a copy of his SMRs to 
please submit them, which the Board construes as reasonably 
informing him to submit any evidence in his possession.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel (VAOPGCPREC) 1-2004 (February 24, 2004); 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The issue of this appeal is the initial evaluation of the 
veteran's hypertension.  In light of the fact that the RO 
issued the veteran the requisite VCAA notice upon receipt of 
his claim, the RO is not required to send another VCAA notice 
concerning the additional issue of the evaluation of his 
disorder.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (where VA 
receives a notice of disagreement (that raises a new issue) 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, 38 U.S.C.A. § 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  See also Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).

Factual background.

In his substantive appeal, the veteran asserts that it is 
erroneous to evaluate his hypertension over the 13-year 
period prior to his discharge from active service, as he 
asserts was done by the Decision Review Officer.  Instead, 
the veteran avers, his hypertension became a subject of 
concern only during the last two years of his active service, 
as reflected by his having been placed on medication within 
two months of his discharge.  The veteran maintains that it 
is only through exercise, diet, and his medication, that his 
blood pressure is maintained at an acceptable level and that, 
were he to cease his medication, his diastolic blood pressure 
would average 100 or more.

The SMRs reflect that, in January 1987, military care 
providers recorded concerns as to the veteran's cardiac 
health.  His blood pressure was recorded as 130/90, 120/80, 
124/86, and 130/88, the first three of these readings having 
been taken on the same day.  The veteran was prescribed 
Maxide.  In April 1987, an Internal Medicine Consultation 
reflects his blood pressure as 150/100, and a week later it 
was recorded as 142/106.  Apparently the Internal Medicine 
consult resulted from an April 1987 Report of Medical 
Examination For Over 25, which recorded the veteran's blood 
pressure as 150/100 and recommended a referral to Internal 
Medicine.

The July 1988 Report of Medical Examination For Chapter 5, 
reflects the veteran's blood pressure was sitting, 162/92; 
recumbent, 152/100; and, standing, 146/100, and it noted the 
veteran's history of hypertension and the fact he was on 
medication for it.

Private records of the office of O.E.G., MD, reflect as 
follows: A July 1989 treatment note reflects the veteran's 
blood pressure screening as 170/100 on the right and 160/100 
on the left.  The veteran reported his treatment in active 
service and the recent death of his mother due to coronary 
disease.  The provider observed that, in light of the 
veteran's history, there probably was enough basis for 
treatment, but he opted further future evaluation, to include 
the ruling out of a secondary cause.  The August 1989 note 
reflected the veteran's blood pressure as 130/90 on the right 
and 140/100 on the left.  The provider assessed the veteran 
as borderline and, without further documentation, treatment 
was not indicated, though the veteran probably would 
ultimately develop mild essential hypertension.  He ordered a 
follow-up in three months.  The December 1989 note reflects 
the veteran's blood pressure was 160/100 and he reported the 
onset of heart palpitations, which the provider attributed to 
underlying stress.  He did not even address the veteran's 
blood pressure.  In September 1990, the veteran's blood 
pressure screening was 124/88.  The October 1990 note 
reflects the blood pressure as 120/90 on the right and 130/90 
on the left.  The provider assessed it as borderline 
elevated.  The veteran opted to delay treatment pending the 
results of mental health therapy for life stressors he was 
experiencing at that time.  The November 1990 note shows 
blood pressure to have been 122/90, and the provider 
encouraged the veteran to continue his pastoral counseling.  
He also started the veteran on Tenormin 25mg.  In January 
1991, the veteran's blood pressure was 118/84, and the 
provider increased the dosage of the Tenormin to 50mg.  The 
evidence of record reflects no treatment records for the 
period between December 1989 and September 1990.

The July 2002 VA fee basis examination report reflects that 
the veteran reported his history, that he currently was on 
Atenolol 50mg, and that he had not experienced any symptoms 
of hypertension or major side effects from his medication.  
His blood pressure was recorded as 130/80 on the right, 
135/80 on the left, and 130/80 sitting.  
The examiner rendered a diagnosis of hypertension, 
idiopathic, under treatment, with no obvious organ damage 
noted at the time of the examination.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2004).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the veteran's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. at 126.

A compensable evaluation of 10 percent is allowable when, 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more; or, the person has a 
history of diastolic pressure predominantly 100 or more and 
requires continuous medication for control.  38 C.F.R. 
§ 4.104, DC 7101.

The Board finds that, after review of the evidence of record 
in the light most favorable to the veteran the evidence does 
show the veteran's hypertension to have more nearly 
approximated a diastolic pressure predominantly of 100 or 
more when not taking his medication.  Thus, it is concluded 
there is a basis to award the 10 percent rating.  38 C.F.R. 
§§ 4.3, 4.7.  

Service medical records, for the last couple years of 
service, seem to confirm the appellant's contention that near 
the end of his tour elevated blood pressure readings were 
noted.  A review of those records does reveal numerous 
diastolic readings of 100 or more.  He was given several 
different medications, and on occasion, those medications 
assisted in bringing the blood pressure under control.  When 
he was not noted as being on medication there was, generally, 
a rise in the diastolic reading.  It is also noted that some 
elevated readings were noted while he was on some of the 
medications.

It is the appellant's position that shortly after service he 
began medication therapy for his blood pressure and that it 
has been controlled as a result.  While there is some gap in 
the records, this does seem largely supported by the evidence 
on file.  He currently is on good control with continuous 
medication.  Given the readings the last few years of 
service, without medication, it seems plausible that without 
medication, he would have readings of predominately 100 or 
more.  It would be in appropriate to force the appellant to 
prove that fact as a current matter.  Thus, with resolution 
of reasonable doubt in his favor, a 10 percent rating, but no 
more, is warranted.

A higher rating is not warranted as no higher diastolic or 
systolic readings have been predominately shown, and in fact, 
the blood pressure is well controlled on medication.


ORDER

Entitlement to an initial 10 percent rating for hypertension 
is granted, subject to the law and regulations governing the 
award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



